Title: To James Madison from Edmund Randolph, 18 March 1790
From: Randolph, Edmund
To: Madison, James


My dear friendWmsburg March 18. 1790.
The governor has reason to expect the death of Colo. Grayson in a short time; and therefore requested Mr. Wm. Nelson to know from me, what you wished, in a case of a vacancy in the senate. I have just written to him, expressing your decided negative.
I was diverted yesterday by Mr. John Pierce of James City (the delegate) asking whether you had not become a methodist. After I had recovered from my surprize, I inquired, from whence the rumor sprang. His account in reply was nothing more, than that it was a general report in James City. It will be no easy matter to impress upon some of your friends, that you have fastened Yourself to any sect.
The fœderal district court was opened yesterday. Two indictments were on the point of being filed against two respectable merchants for perjury; but it was discovered, that there was a want of jurisdiction, or at least that the circuit court had a less equivocal cognizance. I hear nothing more of the motion, than what I have written you. My wife continues, as she was when I wrote the day before yesterday.
